        Case 3:19-cv-00479-JWD-SDJ          Document 21-1      09/04/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA

LOUISIANA STATE CONFERENCE                  §
OF THE NATIONAL ASSOCIATION                 §
FOR THE ADVANCEMENT OF                      §
COLORED PEOPLE; ANTHONY                     §
ALLEN; and STEPHANIE ANTHONY                §
                                            §
        Plaintiffs,                         §      CASE NO. 3:19-cv-00479 (JWD)
                                            §
vs.                                         §
                                            §
STATE OF LOUISIANA; and R.                  §
KYLE ARDOIN, in his capacity as             §
Secretary of State of Louisiana,            §
                                            §
        Defendants.                         §


                        SWORN AFFIDAVIT OF ADAM L. SHAW


        I, ADAM L. SHAW, do hereby state and declare:

                                            1.

        I am an associate at the law firm of Bryan Cave Leighton Paisner LLP, 1155 F Street

NW, Suite 700, Washington, DC 20004. For purposes of this case, I am associated with Arthur

R. Thomas (Bar Roll No. 12797) 3313 Government Street, Baton Rouge, Louisiana 70806,

Telephone: (225) 334-7490, and I will serve as counsel on behalf of plaintiffs Louisiana State

Conference of The National Association for the Advancement of Colored People, Anthony

Allen, and Stephanie Anthony.

                                            2.

        I am a member in good standing of the bars of the State of Virginia and the District of

Columbia since 2015 and 2016, respectively, as evidenced by the certificates of good standing

attached hereto.



600534050.2
        Case 3:19-cv-00479-JWD-SDJ            Document 21-1          09/04/19 Page 2 of 3




                                              3.

        I am admitted to practice in the following courts: United States Court of Appeals for the

Fourth Circuit; United States Court of Appeals for the District of Columbia Circuit; United

States Court of Appeals for Veterans Claims; United States Court of Federal Claims; United

States District Court for the Eastern District of Virginia; and United States District Court for the

Western District of Virginia.

                                              4.

        I have not been the subject of disciplinary proceedings by the bar or courts of the State of

Virginia or the District of Columbia, or any other court.

                                              5.

        I have not previously appeared in any cases in the Middle District of Louisiana. I am not

eligible for admission under Local Rule 83(b)(2), and I do not reside or maintain an office for the

practice of law in the State of Louisiana.

                                              6.

        I have not had any criminal charges instituted against me.

                                              7.

        I have never been denied admission to the court of any state or to any federal court, and I

have never been reprimanded, suspended, placed on inactive status, disbarred, or resigned from

the practice of law.

                                              8.

        I am familiar with the rules of the United States District Court for the Middle District of

Louisiana governing the conduct of members of the State Bar of Louisiana, and will at all times

abide by and comply with those rules so long as trial or hearing is pending and I have not

withdrawn as counsel.


600534050.2
          Case 3:19-cv-00479-JWD-SDJ          Document 21-1       09/04/19 Page 3 of 3




                                              9.

          I DO SOLEMNLY SWEAR that I will conduct myself as an attorney and counselor of

this Court, uprightly and according to law; and that I will support the Constitution of the United

States.

          I declare under penalty of perjury under the laws of the United States of America,

pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct.

          Executed on August 26, 2019, at Washington, District of Columbia.




                                                     Adam L. Shaw




600534050.2
